DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Response to Amendment
With regards to the amendment filed on 05/31/2022, all the requested changes to the claims have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 1, 2, 4-6, and 8-11 are pending.
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 05/31/2022, with respect to the rejection(s) of claim(s) 1-11 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent Pub. No. US 2019/0154925 A1 to Kondo et al. (hereinafter “Kondo”) in view of Patent No. 6,317,555 to Maron et al. (“Maron”).
In re claim 1, Kondo discloses an optical connection component, see FIGS. 1-8, comprising: 
an optical fiber (23) having no resin sheath over an entire length of the optical fiber (23); 
a high relative refractive-index difference optical fiber (21 and/or 22) that is fusion-spliced to the optical fiber (23) (¶ [0130]: “The optical fiber 2 is one fiber in which a first portion (a first portion 21), a second portion (a second portion 22), and a third portion (a third portion 23) are fused.”) and has a greater relative refractive-index difference to a cladding of a core than the optical fiber (23) (¶ [0138]: “The size of the difference between the refractive index of the cladding and the refractive index of the core at each of the portions is largest at the first portion, next largest at the second portion, and smallest at the third portion”), the high relative refractive-index difference optical fiber (21/22) having no resin sheath over an entire length of the high relative refractive-index difference optical fiber (21/22); and 
an accommodating member/ferrule (3) configured to accommodate entire lengths of the optical fiber (23) and the high relative refractive-index difference optical fiber (21/22), the accommodating member (3) having a first end face on which an end face of the optical fiber (23) on a side opposite to a side of the fusion-spliced (123b) is exposed to be substantially flush with the first end face, and a second end face on which an end face of the high relative refractive-index difference optical fiber (21/22) on a side opposite to a side off the fusion-spliced (123b) is exposed to be substantially flush with the second end face, wherein 
the optical fiber (23) and the high relative refractive-index difference optical fiber (21/22) are fixed to the accommodating member (3) in a longitudinal direction, and
the accommodating member (3) is made of glass (¶ [0122]: “a ceramic, glass, etc., are examples of materials suited to the ferrule 3”).  See paragraphs [0119]-[0140] of Kondo for further details. 

Thus, Kondo only differs from claim 1 in that he does not teach accommodating member (3) is made of quartz-based glass.  Maron, on the other hand, discloses a ferrule (30) made of fused quartz in order to provide a low thermal expansion material. See col. 4, line 59 to col. 5, line 6 of Maron.  In order to achieve a low thermal expansion, the accommodating member (30) of Kondo would have been made of the fused quartz of Maron, thereby obtaining the invention specified by claim 1.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 1 in view of Kondo combined with Maron.

In re claim 2, the accommodating member (3) of Kondo includes a ferrule (3) having an accommodating hole (3c) in which the optical fiber (23) or the high relative refractive-index difference optical fiber (21/22) is accommodated.

In re claim 8, Kondo teaches a plurality of his high relative refractive-index difference optical fibers (21, 22) are included. Thus, Kondo in view of Maron only differs in that Kondo does not also teach a plurality of his optical fibers (23). Duplication of parts, however, has been held as obvious. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). In the case at hand, the use of a plurality of optical fibers does not provide a new an unexpected result to the claimed invention. Therefore, claim 8 is unpatentable in view of Kondo combined with Maron and further in view of the court’s holding in Harza. 

In re claim 9, the accommodating member (3) of Kondo has an opposing end face which is opposite to the first end face or the second end face as seen in FIG. 1 of Kondo. Since Kondo discloses that his total fiber length was “set to 1000 µm”  a distance between the first end face or the second end face and the opposing end face in inherently less than or equal to 20 mm.

In re claim 10, as seen in FIG. 2 of Kondo, the high relative refractive-index difference optical fiber (22) of Kondo is bent/curved inside the accommodating member (3) of Kondo. 

In re claim 11, the particular limitations are shown in FIG. 11 of Kondo. 

Claim(s) 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Maron as applied to claim 1 above, and further in view of Japanese Patent Document No. JP 2017-161557 A  to HATAKEN CO., LTD (hereinafter “Hataken”). The Hataken document was cited by applicant in the Information Disclosure Statement filed 03/22/2021.
In re claim 4, Kondo in view of Maron only differs in that Kondo does not disclose his accommodating member (3) of Kondo includes a fixing member having a first member having a V-groove on which the optical fiber (23) or the high relative refractive-index difference optical fiber (21/22) of Kondo is placed and a second member configured to clamp the optical fiber (23) or the high relative refractive-index difference optical fiber (21/22) between the first member (22) and the second member (28), and an end face of the first member (22) and an end face of the second member (28) constitute the first end face or the second end face of Kondo. Hataken, on the other hand, discloses an accommodating member, see Figures 1-2, that includes a fixing member having a first member (2) having a V-groove (3) on which an optical fiber  is placed and a second member (4) configured to clamp the optical fiber between the first member (2) and the second member (4), and an end face of the first member (2) and an end face of the second member (4) constitute a first end face and a second end face. See the English translation of Hataken for further details. In order to optically couple his fibers (21-23) to an optical waveguide and/or to easily align his optical fibers (21-23), the accommodating member (3) of Kondo would have been modified to include the first and second members (2, 4) of Hataken, thereby obtaining the invention specified by claim 4.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 4 in view of Kondo combined with Maron, and further in view of Hataken.

In re claim 5, the ferrule/second member (4) and the fixing member (2) of Hataken are fitted together as seen in Figure 2(a) of Hataken. Therefore, claim 5 is considered obvious for the same reason(s) mentioned with respect to claim 4.

In re claim 6, the accommodating member of Hataken is made up of a block body (2) having an accommodating hole/groove (3) in which the optical fiber (23) and the high relative refractive-index difference optical fiber (21/22) of Kondo would have been accommodated for the same reasons mentioned with respect to claim 4.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        



or
June 8, 2022